DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
It is noted that the following amendment is set forth only to correct a typographical error. 
The application has been amended as follows: 

A method for detecting one, two, three or four copies of a fetal chromosome or portion thereof in a sample, comprising:
(a) contacting a sample comprising circulating cell-free nucleic acid from a human pregnant female bearing a fetus with a methylation sensitive restriction enzyme under cleavage conditions to selectively digest non-methylated maternal nucleic acid from target polynucleotides on each of chromosomes 13, 18 and 21;
(b) the steps of: (i) contacting the nucleic acid of step (a) with a collection of primer pairs under amplification conditions, wherein at least one of each primer pair is specific for nucleic acid sequences located within at least one of the target polynucleotides in chromosome 13, chromosome 18 and chromosome 21, and one of the four sets of primer pairs is specific for amplifying a target polynucleotide from one of chromosomes 13, 18 or 21, thereby generating amplicons from the undigested polynucleotide targets, wherein the target polynucleotides are in:
 chromosome 13 polynucleotides of SEQ ID NOs: 209 and 214, or complements thereof;

chromosome 21 polynucleotides of SEQ ID NOs: 256 and 253, or complements thereof; and
(ii) contacting the sample with at least one competitor oligonucleotide under the amplification conditions such that a competitor amplicon comprising the competitor oligonucleotide is generated, wherein the competitor oligonucleotide comprises a sequence substantially identical to a first target sequence but includes at least one nucleotide substitution: and
 (c) determining amounts of the chromosome 13, chromosome 18 and chromosome 21 amplicons in (b) by comparing a ratio of the first target amplicon to the at least one competitor amplicon; and (d) determining, based on the relative amounts of the target amplicons from step (c), whether there is aneuploidy for any one of chromosomes 13, 18, or 21, or portion thereof in the fetus.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the cited prior art does not teach use of a competitor probe (step d) in combination with the specific target regions set forth in step a.  Therefore the cited art for 35 USC 103(a) made in the previous office action is withdrawn.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on 9-530.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634